Case 1:20-cr-00074-TSK-MJA Document 526 Filed 05/03/21 Page 1 of 5 PageID #: 1682



                     IN THE UNITED STATES DISTRICT COURT
                 FOR THE NORTHERN DISTRICT OF WEST VIRGINIA


  UNITED STATES OF AMERICA,

                       Plaintiff,

        v.                                     Crim. Action No.: 1:20CR74-25
                                                             (Judge Kleeh)

  ASHLEY JOHNSON,

                       Defendant.

     ORDER ADOPTING MAGISTRATE JUDGE'S REPORT AND RECOMMENDATION
      CONCERNING PLEA OF GUILTY IN FELONY CASE [DKT. NO. 501],
        ACCEPTING GUILTY PLEA, AND SCHEDULING SENTENCING HEARING

        On April 15, 2021, the Defendant, Ashely Johnson (“Johnson”),

  appeared before United States Magistrate Judge Michael J. Aloi and

  moved for permission to enter a plea of GUILTY to Count Twenty-

  Seven    of    the   Indictment,    charging   her   with   Unlawful   Use    of

  Communication Facility, in violation of Title 21, U.S.C., Sections

  843(b) and 843(d)(1).          This Court referred Defendant’s plea of

  guilty to the magistrate judge for the purpose of administering

  the allocution, pursuant to Federal Rule of Criminal Procedure 11,

  making     a   finding   as   to   whether   the   plea   was   knowingly    and

  voluntarily entered, and recommending to this Court whether the

  plea should be accepted. Johnson stated that she understood that

  the magistrate judge is not a United States District Judge, and

  Johnson consented to pleading before the magistrate judge.
Case 1:20-cr-00074-TSK-MJA Document 526 Filed 05/03/21 Page 2 of 5 PageID #: 1683



  USA v. JOHNSON                                                      1:20-CR-74
         ORDER ADOPTING MAGISTRATE JUDGE'S REPORT AND RECOMMENDATION
          CONCERNING PLEA OF GUILTY IN FELONY CASE [DKT. NO. 501],
           ACCEPTING GUILTY PLEA, AND SCHEDULING SENTENCING HEARING

        Based upon Defendant Johnson’s statements during the plea

  hearing     and   the   Government’s       proffer   establishing    that   an

  independent factual basis for the plea existed, the magistrate

  judge found that Defendant Johnson was competent to enter a plea,

  that the plea was freely and voluntarily given, that she was aware

  of the nature of the charges against her and the consequences of

  her plea, and that a factual basis existed for the tendered plea.

  The magistrate judge issued a Report and Recommendation Concerning

  Plea of Guilty in Felony Case (“R&R”) [Dkt. No. 501] finding a

  factual basis for the plea and recommending that this Court accept

  Defendant Johnson’s plea of guilty to Count Twenty-Seven of the

  Indictment.

        The   magistrate    judge   remanded     Defendant   Johnson    to    the

  custody of the U.S. Marshals Service.

        The magistrate judge also directed the parties to file any

  written objections to the R&R within fourteen (14) days after

  service of the R&R.        He further advised that failure to file

  objections would result in a waiver of the right to appeal from a

  judgment of this Court based on the R&R.             Neither the Defendant

  nor the Government filed objections to the R&R.




                                         2
Case 1:20-cr-00074-TSK-MJA Document 526 Filed 05/03/21 Page 3 of 5 PageID #: 1684



  USA v. JOHNSON                                                   1:20-CR-74
         ORDER ADOPTING MAGISTRATE JUDGE'S REPORT AND RECOMMENDATION
          CONCERNING PLEA OF GUILTY IN FELONY CASE [DKT. NO. 501],
           ACCEPTING GUILTY PLEA, AND SCHEDULING SENTENCING HEARING

        Accordingly, this Court ADOPTS the magistrate judge’s R&R

  [Dkt. No. 501], provisionally ACCEPTS Defendant Johnson’s guilty

  plea, and ADJUDGES her GUILTY of the crime charged in Count Twenty-

  Seven of the Indictment.

        Pursuant to Fed. R. Crim. P. 11(c)(3) and U.S.S.G. § 6B1.1(c),

  the Court DEFERS acceptance of the proposed plea agreement until

  it has received and reviewed the presentence investigation report

  prepared in this matter.

        Pursuant to U.S.S.G. § 6A1 et seq., the Court ORDERS the

  following:

        1.    The Probation Officer shall undertake a presentence

  investigation of Johnson, and prepare a presentence investigation

  report for the Court;

        2.    The Government and Defendant Johnson shall each provide

  their narrative descriptions of the offense to the Probation

  Officer by May 13, 2021;

        3.    The presentence investigation report shall be disclosed

  to Defendant Johnson, counsel for Defendant, and the Government on

  or before July 13, 2021; however, the Probation Officer shall not

  disclose any sentencing recommendations made pursuant to Fed. R.

  Crim. P. 32(e)(3);

                                        3
Case 1:20-cr-00074-TSK-MJA Document 526 Filed 05/03/21 Page 4 of 5 PageID #: 1685



  USA v. JOHNSON                                                   1:20-CR-74
         ORDER ADOPTING MAGISTRATE JUDGE'S REPORT AND RECOMMENDATION
          CONCERNING PLEA OF GUILTY IN FELONY CASE [DKT. NO. 501],
           ACCEPTING GUILTY PLEA, AND SCHEDULING SENTENCING HEARING

        4.    Counsel may file written objections to the presentence

  investigation report on or before July 27, 2021;

        5.    The Office of Probation shall submit the presentence

  investigation report with addendum to the Court on or before August

  6, 2021; and

        6.    Counsel may file any written sentencing memorandum or

  statements     and   motions   for    departure    from   the   Sentencing

  Guidelines, including the factual basis for the same, on or before

  August 20, 2021.

        The Court further ORDERS that prior to sentencing, counsel

  for Defendant review with her the revised Standard Probation and

  Supervised Release Conditions adopted by this Court on November

  29, 2016, pursuant to the standing order entered by Chief Judge

  Groh, In Re: Revised Standard Probation and Supervised Release

  Conditions, 3:16-MC-56.

        The Court will conduct the Sentencing Hearing for Defendant

  on September 13, 2021, at 2:30 P.M., at the Clarksburg, West

  Virginia point of holding court.          If counsel anticipates having

  multiple witnesses or an otherwise lengthy sentencing hearing,

  please notify the Judge’s chamber staff so that an adequate amount

  of time can be scheduled.

                                        4
Case 1:20-cr-00074-TSK-MJA Document 526 Filed 05/03/21 Page 5 of 5 PageID #: 1686



  USA v. JOHNSON                                                   1:20-CR-74
         ORDER ADOPTING MAGISTRATE JUDGE'S REPORT AND RECOMMENDATION
          CONCERNING PLEA OF GUILTY IN FELONY CASE [DKT. NO. 501],
           ACCEPTING GUILTY PLEA, AND SCHEDULING SENTENCING HEARING

        It is so ORDERED.

        The Clerk is directed to transmit copies of this Order to

  counsel of record and all appropriate agencies.

  DATED: May 3, 2021


                                     /s/ Thomas S. Kleeh
                                     THOMAS S. KLEEH
                                     UNITED STATES DISTRICT JUDGE




                                        5
